Case 1:19-cv-02594-RM-SKC Document 255-6 Filed 04/21/21 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                     Judge Raymond P. Moore


   Civil Action No. 19-cv-02594-RPM

   UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

   PLAINTIFF,

   v.

   MEDIATRIX CAPITAL, INC., BLUE ISLE MARKETS INC. (S. Vincent and the Grenadines),
   BLUE ISLE MARKETS LTD., MICHAEL S. YOUNG, MICHAEL STEWART, AND
   BRYANT E. SEWALL,

   DEFENDANTS,

   AND

   MEDIATRIX CAPITAL FUND LTD., ISLAND TECHNOLOGIES LLC, VICTORIA M.
   STEWART. MARIA C. YOUNG, HANNA OHONKOVA SEWALL, MICHAEL C. BAKER,
   WALTER C. YOUNG III, ARUAL LP., WEST BEACH LLC, SALVE REGINA TRUST, TF
   ALLIANCE, LLC, CASA CONEJO LLC, HASE HAUS, LLC, DCC ISLANDS
   FOUNDATION, MEDIATRIX CAPITAL PR LLC, MEDIATRIX CAPITAL, LLC AND BLUE
   ISLE MARKETS INC. (Caymans Islands),

   RELIEF DEFENDANTS.


                       DECLARATION OF HANNA OHONKOVA SEWALL


           I, Hanna Ohonkova Sewall, do hereby declare and verify under penalty of perjury under

   the laws of the United States of America and in accordance with 28 USC §1746, that the

   foregoing is true and correct:

        1. I am a relief defendant in the above captioned action.

        2. My husband, Bryant Sewall, has provided a list of assets that he stated, and I am aware,

           were purchased prior to either Mediatrix’s existence, prior to receiving any funds from
Case 1:19-cv-02594-RM-SKC Document 255-6 Filed 04/21/21 USDC Colorado Page 2 of 3




         Mediatrix or from funds unassociated with the corporate defendants.. They have been

         included as Exhibit A to my husband’s declaration. My understanding is that the Plaintiff

         has agreed to release those items listed as part of Exhibit B to my husband’s declaration.

      3. I am providing this Declaration to affirm that the items included in Exhibit A and B were

         not purchased with monies given to me or to my knowledge, my husband, by Mediatrix,

         and were purchased prior to the existence of the corporate defendants or from funds

         unassociated with the corporate defendants. For those items that were stated to be gifts,

         specifically (a) a Brunswick Oak Pool Table and (b) Hooker Burlwood Armoire, I hereby

         reaffirm that these items were gifts to Bryant and I for our wedding.




                                 [INTENTIONALLY LEFT BLANK]




                                                  2
Case 1:19-cv-02594-RM-SKC Document 255-6 Filed 04/21/21 USDC Colorado Page 3 of 3
